 Case 1:21-cv-05055-BMC Document 2-2 Filed 09/10/21 Page 1 of 2 PageID #: 28




Mark J. Fonte
Louis M. Gelormino
F&G LEGAL GROUP
2550 Victory Boulevard
Staten Island, New York 10314
Telephone:     (917) 968-1619
mfontelaw@yahoo.com
louiegels@hotmail.com
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                               Case No. ___________________
RACHEL MANISCALCO, individually,
and for all others similarly situated,

                              Plaintiff,       DECLARATION OF RACHEL
                                               MANISCALCO
               -against–


THE NEW YORK CITY DEPARTMENT
OF EDUCATION, MEISHA PORTER,
SCHOOLS CHANCELLOR OF THE
NEW YORK CITY DEPARTMENT OF
EDUCATION, IN HER OFFICIAL
CAPACITY, THE CITY OF NEW YORK,
BILL de BLASIO, MAYOR OF NEW
YORK CITY, IN HIS OFFICIAL
CAPACITY, DEPARTMENT OF
HEALTH AND MENTAL HYGIENE, and
DAVE A. CHOKSHI, COMMISSIONER
OF THE DEPARTMENT OF HEALTH
AND MENTAL HYGIENE, IN HIS
OFFICIAL CAPACITY




                                           1
 Case 1:21-cv-05055-BMC Document 2-2 Filed 09/10/21 Page 2 of 2 PageID #: 29




       I, Rachel Maniscalco, declare under penalty of perjury that the foregoing is true and

correct:

       1.      In 2013, I joined the New York City Department of Education as a Teacher.

       2.      I have worked at the following schools under the Department of Education:

P.S./I.S. 99 in Brooklyn and Concord High School on Staten Island.

       3.      I have an English license and a Special Education license for grades 7–12.

       4.      When I worked at P.S./I.S. 99 our school was awarded for our progress on the

school’s statewide exams.

       5.      I have complied with all vaccination guidelines outside of Covid-19 vaccines.

       6.      I have not received a Covid-19 vaccine because I am concerned for my health, as

well as the health of my future children, given the newness of the vaccine, which does not have

years of data to support its safety, and I understand to be a different kind of vaccine, using

mRNA rather than actual virus particles as used in a typical, established vaccine.




                                                 Respectfully,

Dated: New York, New York
       September 9, 2021

                                                 _______________________
                                                      Rachel Maniscalco




                                                2
